Citation Nr: 1549769	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the AOJ has conceded in-country service in Vietnam and has also conceded exposure to hostile military or terrorist activity.

On May 2011 VA examination, the examiner noted that the Veteran did not meet the DSM IV criteria for posttraumatic stress disorder (PTSD), depressive disorder, or an anxiety disorder.  On May 2013 VA Mental Disorders Disability Benefits Questionnaire (DBQ), Dr. K. M., PhD, diagnosed depressive disorder not otherwise specified (NOS) and indicated that such is secondary to his service-connected prostate cancer and erectile dysfunction.  This opinion was unaccompanied by an adequate explanation or rationale.  On January 2014 VA examination, the examiner indicated that the Veteran does not now have and has never had a diagnosed psychiatric disability and noted that there is no sign or symptoms of major mental illness.  The examiner did not, however, acknowledge or comment on the May 2013 VA DBQ indicating a diagnosis of depressive disorder.  As a result, the medical examinations and opinions of record are inadequate for rating purposes, and a remand for corrective action is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Please secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran received for a psychiatric disability.  Ask the Veteran to identify all providers of private evaluation and/or treatment he has received for psychiatric disability, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  Secure for association with the record the complete clinical records outstanding from all providers identified

2. Thereafter, please arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each psychiatric disability found during the course of the appeal (since January 2011).  The examiner should note and discuss as appropriate the diagnosis of depressive disorder found by Dr. K. M. on the May 2013 VA Mental Disorders DBQ. 

(b) As to each psychiatric disability identified, is such disability at least as likely as not (50 percent or greater probability) directly related to the Veteran's service? 

(c) As to each psychiatric disability identified, is such at least as likely as not (50 percent or greater probability) either (i) caused OR (ii) aggravated (permanently worsened) by any of his service-connected disabilities (to include prostate cancer, diabetes mellitus, and erectile dysfunction)? 

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate. 

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


